Jimenez v Yanne (2017 NY Slip Op 05677)





Jimenez v Yanne


2017 NY Slip Op 05677


Decided on July 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2017

Sweeny, J.P., Mazzarelli, Webber, Kahn, Kern, JJ.


4449 150359/11

[*1]Jose Jimenez, Plaintiff, Tanya Morales, Plaintiff-Respondent,
vPatrick Yanne, et al., Defendants-Appellants.


McElroy, Deutsch, Mulvaney & Carpenter, LLP, New York (Rosalie J. Trigona of counsel), for appellants.

Order, Supreme Court, New York County (Leticia M. Ramirez, J.), entered April 12, 2016, which denied defendants' motion to enforce a settlement agreement as to plaintiff Tanya Morales, unanimously reversed, on the law, without costs, and the motion granted.
The email communications between plaintiffs' counsel and defendants' counsel sufficiently set forth an enforceable agreement to settle plaintiffs' personal injury claims, including that of plaintiff Morales (see Williamson v Delsener, 59 AD3d 291 [1st Dept 2009]). Plaintiffs' counsel, who had authority to bind Morales, accepted defendants' offer (see Kowalchuk v Stroup, 61 AD3d 118, 122 [1st Dept 2009]). Furthermore, counsel typed his name at the end of the email accepting defendants' offer, which satisfied CPLR 2104's requirement that settlement agreements be in a "writing subscribed by him or his attorney" in order to be enforceable (CPLR 2104; see Forcelli v Gelco Corp., 109 AD3d 244, 251 [2nd Dept 2013]; Newmark & Co. Real Estate Inc. v 2615 E. 17 St. Realty LLC, 80 AD3d 476, 477 [1st Dept 2011]; Stevens v Publicis S.A., 50 AD3d 253, 255-256 [1st Dept 2008], lv dismissed 10 NY3d 930 [2008], citing Rosenfeld v Zerneck, 4 Misc. 3d 193, 195 [Sup Ct, Kings County 2004]), thus creating a binding settlement agreement.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 13, 2017
CLERK